Citation Nr: 0637142	
Decision Date: 11/30/06    Archive Date: 12/06/06

DOCKET NO.  03-19 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a left knee disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran served on active duty from April to October 1958 
and served on active duty for training (ACDUTRA) from June 
16-30, 1979.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

A more recent September 2003 RO rating decision also denied 
service connection for disorders of the back and right knee.  
But the veteran withdrew those claims later in September 
2003.  See 38 C.F.R. § 20.204 (2006).

The Board remanded this case to the RO in November 2004, via 
the Appeals Management Center (AMC), to schedule the veteran 
for a videoconference hearing, which he had in May 2005 
before the undersigned Veterans Law Judge (VLJ) of the Board.  

The Board again remanded this case in June 2005 for further 
development of the evidence.  And although a VA examination 
with a medical opinion was obtained, the Board believes that 
clarification of that opinion is needed.  Therefore, the 
Board is again regrettably remanding this case.


REMAND

The veteran underwent a VA orthopedic examination in December 
2005, as requested in the Board's prior remand, to determine 
whether there is a link between any current left knee 
disorder and the claimed injury to this knee during service.  
The examiner indicated he had reviewed the claims file for 
the veteran's pertinent medical history.  The examiner stated 
that, within the file, there was no documentation of an 
injury to the veteran's left knee during training in 1979.  
But the file does contain a sick slip dated in June 1979 
(during a period of ACDUTRA) that refers to a "knee 
injury."  Further, although the examiner opined that it was 
not likely the veteran's current knee condition or arthrosis 
of the knee was related to his reported injury in 1979 - the 
current condition being more of a degenerative process - the 
examiner did not comment on findings on a VA X-ray in 
July 2001 where it was noted there was a sleeve lesion of the 
knee, as well as an old fracture (with non-union) and patella 
alta on both sides of the patella.  More specifically, the 
examiner did not indicate how X-ray findings in 2001 of an 
old patella fracture was a manifestation of the degenerative 
process.  So a clarifying opinion is needed concerning this.  
See 38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2006).

Accordingly, regretfully, the case must yet again be REMANDED 
for the following additional development and consideration:

1.  Schedule the veteran for VA 
examination by an orthopedic specialist 
to obtain a medical opinion concerning 
whether it is at least as likely as not 
(i.e., 50 percent or greater probability) 
that any left knee disorder he currently 
has is related to his service in the 
military - and, in particular, to his 
claimed injury in June 1979 while on 
ACDUTRA.  The examiner should 
specifically comment on the relevance of 
a sick slip dated in June 1979 noting a 
"knee injury" and X-rays of the left 
knee in July 2001 noting an old sleeve 
lesion and an old fracture of the left 
patella.  The examiner must discuss the 
rationale of the opinion, whether 
favorable or unfavorable, if necessary 
with reference to pertinent evidence in 
the file.  

2.  Then readjudicate the veteran's claim 
in light of the additional evidence 
obtained.  If the claim is not granted to 
his satisfaction, send him and his 
accredited representative a supplemental 
statement of the case (SSOC) and give 
them an opportunity to respond to it.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


